Citation Nr: 0914035	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  08-04 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for left 
knee strain.

2.  Entitlement to an initial compensable evaluation for 
right knee strain.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from June 2002 to August 
2005.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claims.

In August 2006, the RO granted service connection for left 
and right knee strain and assigned a noncompensable 
evaluation effective August 3, 2005.  

In April 2007 the Veteran filed a notice of disagreement 
where she stated that she had been self-medicating for her 
knee pain and wearing knee braces, but that she now needed to 
seek medical treatment at her local VA Medical Center (VAMC) 
due to the pain.  She also stated that she had recently had 
to miss two days of work due to the pain.  In February 2008 
the Veteran filed her substantive appeal and noted that at 
her last VA check-up her physician had noted that her knees 
were swollen and that she should begin physical therapy.  

The Veteran was last afforded a VA examination in September 
2005.  At this examination, the Veteran was not receiving 
physical therapy for her knees, her knees were not swollen, 
and she was not wearing any braces (that were noted during 
the examination).  Also, this examination is over three years 
old.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA 
was required to afford a contemporaneous medical examination 
where examination report was approximately two years old); 
see also Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  The Board therefore finds that the record 
indicates that the Veteran's disabilities may have increased 
in severity since the last VA examination.  Thus, a new VA 
examination is warranted.

Since the Board has determined that a VA examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2008) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2008) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with an 
original claim, the claim will be decided based on the 
evidence of record.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim.)

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names 
and addresses of all medical care providers 
who have treated her for knee disabilities 
since August 2005.  After securing the 
necessary release, the RO should obtain 
these records.  In addition, obtain 
relevant VA treatment records from the 
Salisbury VAMC, dating since January 2009.

2.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
severity of her left and right knee 
disabilities.  The Veteran's claims file 
must be made 


available to and be reviewed by the 
examiner.  All indicated tests should be 
performed and all findings should be 
reported in detail.  The examiner should 
document any limitation of motion, 
including any limitation of motion due to 
pain, expressed in terms of full extension 
being zero degrees.  The examiner should 
also describe any subluxation, 
instability, crepitance, or locking.  The 
examiner should also describe any 
functional loss pertaining to the knees 
due to pain or weakness, and document all 
objective evidence of those symptoms, 
including muscle atrophy.  In addition, 
the examiner should provide an opinion on 
the degree of any functional loss that is 
likely to result from a flare-up of 
symptoms or on extended use.  The examiner 
should also document, to the extent 
possible, the frequency and duration of 
exacerbations of symptoms.

3.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal remain 
denied, the Veteran and her representative 
should be issued a supplemental statement 
of the case, and given an opportunity to 
respond before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




